FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, July 12, 2016 – GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Via Varejo S.A. [BM&FBOVESPA: VVAR3 and VVAR11] announce their sales performance in the second quarter of 2016. All comparisons are with the same period of 2015, except where stated otherwise. 2Q16 Sales Performance GPA reports net sales of R$16.7 billion in 2Q16, supported by food segment sales growth of 11.3% and by acceleration in the sales recovery at Via Varejo. Assaí: o Acceleration in total sales growth to 37.6% , led by solid double digit same-store sales growth, significantly above inflation o Organic growth: 1 store opened in the quarter, the first in the North region of Brazil (Manaus), 10 new stores were opened in the last 12 months o Store openings in 3 new States planned for the 2 nd half of 2016: 6 stores are currently under construction and 2 Extra Hiper are in the process of conversion to Assaí Extra: o Food category: gradual recovery in sales and progressive growth in volumes, reflecting the initial results of the commercial dynamics launched in the quarter to reinforce the banner’s image of competitive daily prices: o The performance of non-food categories remains negative, reflecting the adverse economic scenario Pão de Açúcar: o Acceleration in sales performance in the period o Focus on customer satisfaction by optimizing the assortment and offering exclusive services, such as a monthly wine subscription (Viva Vinhos) and Pão de Açúcar Delivery, which registered sales growth of 18% in 2Q16 o Inauguration of first store in the state of Bahia Proximity: o Same-store sales growth remains in the double digits o Greater selectivity in the expansion plan: prioritizing of Minuto Pão de Açúcar, with 5 new stores opened in Q2 and strong market share gains Via Varejo: o Recovery in total and same-store sales supported by the implementation of strategic projects (i.e., banner conversion and mobile store-in-store) and the solid performance of the mobile phone and services segments o Consistent capture of market share gains in both the specialist and total markets, increasing Via Varejo’s market share to 2013 levels Cnova Brazil: o Share of marketplace reaches 16.6%, advancing 774 bps from 2Q15 o Traffic increases 21.4%, with a total of 257 million visitors in the quarter (1) Adjusted by the calendar effect of 3.2% (2Q16) and -3.6% (1Q16) at Multivarejo and 0.7% (2Q16) and -1.0% (1Q16) at Assaí; Excludes revenue from intercompany transactions; Extra and Pão de Açúcar. Includes revenue from leasing of commercial centers; Includes revenue from intercompany transactions . 1 Sales Performance – Consolidated ü In 2Q16, consolidated net sales amounted to R$16.7 billion, increasing 5.0% adjusted for the calendar effect, with highlight to: solid performance at Assaí, better sales trend at Multivarejo and the ongoing recovery at Via Varejo; ü In the Food segment (Multivarejo + Assaí), net sales advanced 11.3% adjusted for the calendar effect, which is the strongest result since 3Q14, reflecting the continued strong growth at Assaí (+37.6%) and the better sales trend at Multivarejo (+1.4%) driven by the commercial actions implemented throughout the quarter; ü Via Varejo continued the sales recovery observed in prior quarters to post its best performance since 1Q15, increasing 0.3%, or 2.6% on a same-store basis, which translated into market share gains; ü During the quarter, 9 stores were opened: 7 in the food segment (5 Minuto Pão de Açúcar, 1 Assaí and 1 Pão de Açúcar), 1 Casas Bahia and 1 Ponto Frio. A total of 59 stores were opened in the last 12 months. Food Business (Multivarejo + Assaí) ü Consolidated net sales in the quarter amounted to R$9.7 billion, increasing 11.3% adjusted for the calendar effect.
